Citation Nr: 0212548	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a right knee disability, status post total knee 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Buffalo, New York 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  Prior to the appealed decisions, the 
disability rating in effect for the veteran's service-
connected right knee disability was 30 percent.  In August 
1998, the veteran requested a 100 percent rating for his 
right knee disability for one year, because he had undergone 
a surgical total knee replacement in July 1998.  

In a January 1999 rating decision, the RO granted a 
100 percent rating for the right knee disability from July 
21, 1998, to August 31, 1999, with a return to a 30 percent 
rating from September 1, 1999.  The RO confirmed those rating 
assignments in rating decisions issued in February 1999 and 
October 1999.  In December 1999, the veteran filed a notice 
of disagreement with the reduction of the rating to 30 
percent in September 1999.  The RO issued statements of the 
case (SOCs) in January 2000 and March 2000, and the veteran 
submitted a substantive appeal in March 2000.

In May 2000, the veteran underwent another surgery on his 
right knee, this time to excise a neuroma.  In a June 2000 
rating decision, the RO assigned a 100 percent rating from 
May 16, 2000, to June 30, 2000, with a return to a 30 percent 
rating as of July 1, 2000.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's right knee disability, status post total 
knee replacement, is manifested by severe painful motion, 
weakness, quadriceps atrophy, and diminished endurance for 
standing and walking.




CONCLUSION OF LAW

The criteria for a 60 percent rating for a right knee 
disability, status post total knee replacement, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 
5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains his medical 
records from service, VA, and private sources.  The veteran 
has had several VA examinations that address the 
manifestations of his right knee disability.  He has 
indicated that all of the recent treatment for his right knee 
has been at VA facilities.  In June 2002, he wrote that all 
of the necessary information in his case had been submitted.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the RO's rating 
decisions, SOCs issued in January 2000 and March 2000, and 
supplemental statements of the case (SSOCs) issued in July 
2000 and May 2002.  These documents together relate the law 
and regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding the claims.  The RO asked 
the veteran to indicate where he had received treatment for 
his right knee disability, and he responded that all of his 
treatment had been through VA facilities.  As no further 
evidence is needed to substantiate the veteran's claims, VA 
has fulfilled its obligations to notify the veteran of the 
evidence needed to substantiate his claims, and of what 
evidence he is responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Ratings for Right Knee Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).

Under the rating schedule, replacement of the knee with a 
prosthesis is rated at 100 percent for one year following 
implantation of the prosthesis.  After that, the minimum 
rating that may be assigned is 30 percent.  A 60 percent 
rating is to be assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is to 
be rated by analogy to diagnostic codes 5256, 5261, or 5262 
(which address ankylosis of the knee, limitation of flexion, 
and limitation of extension, respectively).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

The total replacement of the veteran's right knee was 
performed in July 1998.  After the surgery, he had physical 
therapy.  On VA examination in September 1999, the veteran 
reported that he had continued to experience discomfort in 
his right knee since the replacement surgery.  He stated that 
the only thing his right knee was good for was to keep him 
from tipping over.  He reported that he had worked as an 
appliance repairman prior to the replacement, but that he had 
since had to retire from the active work force.  He indicated 
that he could not bend his right knee properly, and that he 
had difficulty walking.  He stated that, to go up or down 
stairs, he had to take one at a time.  He reported that he 
was not able to stoop, bend, or squat.  He indicated that 
weather aggravated the knee.  He reported that he had to 
sleep with a pillow between his knees.  

The examiner noted that the veteran walked with a limp.  
There was a well healed, 21-centimeter scar over the right 
knee.  The range of motion of the right knee was to 90 
degrees of flexion and to full extension.  The knee had good 
stability.  The examiner noted that the examination had been 
conducted during a period of quiescent symptoms, and that the 
symptoms elicited from the veteran were compatible with the 
diagnosis of status post total knee arthroplasty.  The 
examiner commented that physical findings could be 
significantly different during flare-ups of symptoms that 
could occur.

VA outpatient treatment notes from November 1999 reflect that 
the veteran reported having right knee pain since the 
replacement surgery.  He reported intermittent swelling and 
giving out of the knee with walking.  On examination, the 
range of motion of the right knee was from 0 to 90 degrees, 
with pain at the lateral joint line and medial joint line.  
There was atrophy of the right quadriceps.  X-rays showed 
inferior tilting of the lateral margin of the patella.  He 
was referred to have physical therapy near where he lived.

In December 1999, a private physical therapist reported that 
the veteran had received physical therapy for his right knee 
two to three times per week for a month.  The therapist 
indicated that there had been no significant change over the 
month of therapy.  The range of motion of the right knee was 
0 to 90 degrees.  There was moderate edema following even 
mild exercise.  There was severe pain in the knee upon light 
palpation along the lateral joint line.  

The veteran was able to ride a stationery bike for ten 
minutes, and to perform exercises with a three-pound ankle 
weight.  He was not able to tolerate a more aggressive 
exercise program because of pain, and he was not able to 
tolerate the increase in pain with activity.

In December 1999, the veteran wrote that he had continued to 
have intense, chronic pain in his right knee since the 
replacement surgery.  He noted that an x-ray had shown that 
his kneecap was in the wrong position.  He asserted that his 
right knee disability would be more appropriately rated at 60 
percent rather than 30 percent.

VA outpatient treatment notes from January 2000 reflect that 
the veteran reported ongoing pain in the right knee, with 
swelling after walking or standing, and a clunking feeling 
with flexion and extension.  In February 2000, the veteran 
reported that his right knee felt unstable, and that it had 
pain and swelling almost all the time.  On examination, there 
was a small amount of effusion.  The range of motion was from 
0 to 90 degrees.  There was tenderness over the lateral joint 
line, the lateral aspect of the patella, and the medial 
aspect of the knee.  Atrophy of the quadriceps was still 
present.  The examiner's impression was continual chronic 
pain of the right knee, status post replacement.  Surgery was 
planned to explore for a neuroma, which was thought to be a 
possible cause of most of the pain.

In March 2000, the veteran described the symptoms he 
experienced in his right knee.  He wrote that the knee 
clicked with bending, rattled with shaking, and was extremely 
painful on the left side when walking on a hard surface.  He 
reported that, after walking, the knee swelled, bulged, 
became tender, and would not bend.  He reported that he had 
difficulty sleeping because the knee hurt at night.  He 
submitted two photographs, which he reported, had been taken 
at night, to show what his right knee looked like after 
walking.  In the photographs, the shape of his right knee 
appears to be different from the shape of the left knee.

The veteran had surgery on his right knee, with excision of a 
neuroma, in May 2000.  Two weeks after the surgery, it was 
reported that pain at the neuroma site was better, although 
pain in another area continued.  In August 2000, the veteran 
reported ongoing pain in his right knee.  He reported that 
pain, swelling, and limitation of bending were less in the 
morning, but increased through each day.  He reported that 
there was no discomfort in the area where the neuroma had 
been.  On examination, the range of motion of the right knee 
was from 10 to 115 degrees.  There was no effusion.  

The patella appeared more prominent on the medial side.  X-
rays showed the components of the knee replacement to be well 
fixed, although with some tilt of the patella.  There was 
decreased muscle mass and strength in the right quadriceps, 
compared to the left.  In September 2000, he was noted to 
have decreased strength in the right quadriceps, and soft 
tissue swelling at the lateral aspect of the right patella.

In November 2000, the veteran reported having physical 
therapy two times per week.  He reported that he continued to 
have pain in his right knee at all times.  He reported 
swelling and increased pain after being on his feet for 
prolonged periods.  On examination, the range of motion of 
the knee was from 15 to 100 degrees.  The knee was stable, 
and had normal strength.  The examiner noted pain on 
palpation of the medial aspect of the knee.

In July 2001, the veteran reported ongoing right knee pain, 
described as a 6 in severity on a scale of 1 to 10.  He 
reported that the knee pain was worse at night and while 
sitting.  He indicated that the knee did not swell, but 
clicked with walking.  The examiner noted decreased flexion, 
but full extension of the right knee.  There was no effusion.  
There was point tenderness over the incision where the 
neuroma had been removed in May 2000.  

X-rays showed shortening of the patellar tendon.  The 
examiner indicated that the shortening of the tendon was 
causing the right knee pain, and decreased quadriceps 
strength secondary to the pain.

In October 2001, the veteran reported ongoing right knee 
pain.  He denied any significant weakness or instability of 
the knee.  The range of motion of the knee was from 3 to 108 
degrees, and the knee was stable.  There was a possible 
slight defect in the right quadriceps tendon.  The veteran 
was able to walk very well, with only a faint limp.  He was 
able to walk up and down stairs without difficulty.  His 
hamstrings were noted to be tight.

In a VA orthopedic consultation in February 2002, the 
examiner noted that swelling in the veteran's right knee had 
stopped about two years after his surgery to address the 
neuroma.  The examiner stated that the history suggested that 
his symptoms might be one of the forms of reflex sympathetic 
dystrophy.  The veteran reported ongoing pain in the knee.  
The veteran indicated that he thought that the neuroma might 
be coming back.

On VA examination in March 2002, the veteran reported that 
his right knee had grinding and rattling.  He indicated that 
he had wasting of his right quadriceps, and that he could 
only walk a block before developing pain and more swelling.  
The examiner noted atrophy of the right quadriceps.  The 
right knee was stable, and had a range of motion of 5 to 100 
degrees.  The examiner noted that the veteran walked with a 
limp favoring his right lower extremity.  The examiner noted 
that the veteran had more problems with the right knee the 
more he tried to use it and walk.

The evidence indicates that the veteran has had chronic 
residuals since his right knee replacement surgery.  He has 
had ongoing pain and limitation of motion in the knee.  
Atrophy developed in the right thigh.  He has diminished 
endurance for walking or standing because of discomfort in 
the right leg.  Medical professionals have characterized his 
pain as severe.  Taking into account all of his right knee 
and leg symptoms, his impairment meets the criteria for a 
60 percent rating under Diagnostic Code 5055.  This is the 
maximum evaluation under that diagnostic code for a knee 
replacement that is more than one year old.

VA regulations provide that, in order to accord justice in an 
exceptional case where the criteria provided in the VA rating 
schedule are inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The veteran has had surgery on his right knee two times since 
service, and his pain, limitation of motion, and diminished 
endurance for standing and walking affect his capacity for 
work.  The Board finds, however, that the impairment of the 
veteran's right knee is adequately addressed by the rating 
schedule.  There have been no allegations, nor is there 
evidence, of marked impairment of employment beyond that 
contemplated by a 60 percent evaluation.  Therefore, it is 
not necessary to refer this case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to a 60 percent rating for a right knee 
disability, status post total knee replacement is granted, 
subject to laws and regulations controlling the disbursement 
of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

